Order entered January 23, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01586-CV

                             BRIDGET PARSON, Appellant

                                            V.

                   US BANK NATIONAL ASSOCIATION, Appellee

                    On Appeal from the 101st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-14-09716

                                        ORDER
                         Before Justices Lang, Fillmore and Brown

      Before the Court is relator’s motion for reconsideration. We DENY the motion.


                                                   /s/   ADA BROWN
                                                         JUSTICE